Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the response filed 8/15/2022, wherein claims 1-18 are pending. 

Election/Restrictions
Applicant’s election of Group I, claims 1-18 in the reply filed on 8/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 is rejected because it positively claims a human body by the phrase “the lens opening extending across both eyes of a wearer ". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user.    
Claim 13 is rejected because it positively claims a human body by the phrase “the lens opening extending across both eyes of a wearer ". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user.    

Any remaining claims are rejected as depending from a rejected base claim.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, “the groove wall” is lacking antecedent basis. Claim 1 (from which claim 9 depends) does not contain this term, and claims 3 and 4 contain multiple groove walls such that if dependency of claim 9 was changed, it would still not provide clarity.
Regarding claim 18, “the groove wall” is lacking antecedent basis. Claim 13 (from which claim 18 depends) does not contain this term, and claims 15 and 16 contain multiple groove walls such that if dependency of claim 18 was changed, it would still not provide clarity.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,6,13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley et al. (U.S. 20040025232).
	Regarding claim 1, Hartley teaches a frame (12,14,32,34, including structure of figs. 2A,2B excluding 20) for an eyewear (10, fig. 1) comprising: a lens opening (opening that receives 20, fig. 1) defined by an upper frame portion (upper portion of frame), a lower frame portion (lower portion of frame), a first lateral side portion (left side of frame), and a second lateral side portion (right side of frame), the lens opening extending across both eyes of a wearer (fig. 1, fig. 4A, para. 30 (a lens)); and a groove (36)surrounding the lens opening (fig. 1, paras. 31,33), the groove configured to interchangeably receive and secure a first lens and a second lens within the lens opening (paras. 33-37), the first lens having a different thickness than the second lens (para. 35).
Regarding claim 2, Hartley teaches the groove comprises: a first lens receiving portion  (between 34 and 14, fig. 2B) configured to receive the first lens (one of 20), the first lens receiving portion defining a first receiving volume (volume between 34 and 14, fig. 2B); and a second lens receiving portion (14 compressed further outward to accommodate thicker lens or relaxed further inward to accommodate thinner lens, para. 35) configured to receive the second lens (paras. 35,36), the second lens receiving portion defining a second receiving volume (to accommodate thinner or thicker lens, para. 35), wherein the first receiving volume at least partially overlaps with the second receiving volume (fig. 2B, para. 35).
Regarding claim 6, Hartley teaches the first lens has one or more first properties, wherein the second lens has one or more second properties, wherein the one or more first properties are different from the one or more second properties, and wherein the one or more first properties and the one or more second properties comprises lens rigidity and lens material (paras. 35,37, 38, 48, 49) (the examiner notes that the lenses have not been positively claimed as part of the invention. First and second lenses can have differing properties as claimed). 
Regarding claim 13, Hartley teaches an eyewear system (10, fig. 1) comprising: a first lens (one of 20) having a first thickness (paras. 35-37); a second lens having a second thickness different than the first thickness (another lens of a different thickness, paras. 35-37); and a frame (12,14,32,34, including structure of figs. 2A,2B excluding 20) comprising: a lens opening (opening that receives 20, fig. 1) defined by an upper frame portion (upper portion of frame), a lower frame portion (lower portion of frame), a first lateral side portion (left side of frame), and a second lateral side portion (right side of frame), the lens opening extending across both eyes of a wearer (fig. 1, fig. 4A, para. 30 (a lens)); and a groove (36) surrounding the lens opening (fig. 1, paras. 31,33), the groove configured to interchangeably receive and secure a first lens and a second lens within the lens opening (paras. 33-37).
Regarding claim 14, Hartley teaches the groove comprises: a first lens receiving portion  (between 34 and 14, fig. 2B) configured to receive the first lens (one of 20), the first lens receiving portion defining a first receiving volume (volume between 34 and 14, fig. 2B); and a second lens receiving portion (14 compressed further outward to accommodate thicker lens or relaxed further inward to accommodate thinner lens, para. 35) configured to receive the second lens (paras. 35,36), the second lens receiving portion defining a second receiving volume (to accommodate thinner or thicker lens, para. 35), wherein the first receiving volume at least partially overlaps with the second receiving volume (fig. 2B, para. 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,9,10, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor (U.S. 20120137414) in view of Ring (U.S. Patent No. 3505680).
Regarding claim 1, Saylor teaches a frame (24) for an eyewear (10) comprising: a lens opening (opening receiving 12,14) defined by an upper frame portion (upper portion of 24), a lower frame portion (lower portion of 24), a first lateral side portion (left side of 24), and a second lateral side portion (right side of 24), the lens opening (opening that receives 12,14) extending across both eyes of a wearer (fig. 2); and a groove (groove below A, see annotated fig.) surrounding the lens opening (figs. 2, and 6 or 8), a first lens (12) and a second lens(14) secured within the lens opening (figs. 2, and 6 or 8, paras. 41-43,45), the first lens having a different thickness than the second lens (figs. 6 or 8), and teaches the frame can be a flexible elastic material (para. 43); but doesn’t specifically teach the lenses being removable and therefore doesn’t specifically teach the groove configured to interchangeably receive and secure the first lens and the second lens within the lens opening.
Ring teaches a frame (12) for eyewear (figs. 1-3) that removably holds two separate coextensive lenses (each of 32) within the frame (figs. 1,2)(col. 2, lines 51-60, col. 3, lines 19-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the eyewear of Saylor such that each lens is removable in view of Ring in order to allow one or more lenses to be replaced in case of damage. The Saylor/Ring combined reference would allow the groove to interchangeably receive and secure the first lens and the second lens within the lens opening because each lens is removable.

Regarding claim 2, the Saylor/Ring combined reference teaches the groove (groove below A, see annotated fig.) comprises: a first lens receiving portion (groove between 15 and outer side of 24 that receives 12, arrow is drawn in annotated fig.) configured to receive the first lens (12), the first lens receiving portion defining a first receiving volume (volume of first lens receiving portion); and a second lens receiving portion (groove below B, see annotated fig.) configured to receive the second lens (14), the second lens receiving portion defining a second receiving volume (volume of groove below B), wherein the first receiving volume at least partially overlaps with the second receiving volume (see annotated fig, first receiving volume is a portion of the volume of the groove whereas second receiving volume is the whole volume of groove).
Regarding claim 3, the Saylor/Ring combined reference teaches the first lens receiving portion (groove between 15 and outer side of 24 that receives 12, arrow is drawn in annotated fig.) comprises: an outer groove wall (OGW, see annotated fig.) ; an intermediate groove wall (15) having a depth that is less than a depth of the outer groove wall (fig. 6); and a first platform (FP, see annotated fig.) extending between a first end of the outer groove wall  (bottom end of OGW) and a first end of the intermediate groove wall (bottom end of left side of 15) (fig. 6).
Regarding claim 4, the Saylor/Ring combined reference teaches the second lens receiving portion (volume of groove below B) comprises: an inner groove wall (INGW, see annotated fig.); the outer groove wall (OGW); and a second platform (FP2) extending between a first end of the inner groove wall (bottom end of INGW) and a second end of the intermediate groove wall (bottom end of right side of 15), the second end of the intermediate groove wall being positioned opposite the first end of the intermediate groove wall (on opposite sides of 15).
Regarding claim 5, the Saylor/Ring combined reference teaches the first lens receiving portion(groove between 15 and outer side of 24 (OGW) that receives 12, arrow is drawn in annotated fig.)  has a first depth (from top of OGW to FP) and a first width (width of FP), wherein the second lens receiving portion (groove below B, see annotated fig.) has a second depth (from top of INGW to FP2) and a second width  (from OGW to INGW), wherein the first depth (from top of OGW to FP)  is greater than the second depth (from top of INGW to FP2) (fig. 6), and wherein the first width (width of FP) is less than the second width (from OGW to INGW)(fig. 6, see annotated fig.).
Regarding claim 9, the Saylor/Ring combined reference teaches the groove wall (inner wall of 24 including 160) comprises one or more couplers (160) configured to mate with one or more coupling receivers (opening(s) in 14) located on the first lens or the second lens (para. 72, fig. 8).
Regarding claim 10, the Saylor/Ring combined reference teaches the one or more couplers (160) are evenly spaced along a length of the groove (fig. 8, shown opposite each other and therefore evenly spaced).
Regarding claim 13, Saylor teaches an eyewear system (10) comprising: a first lens (12) having a first thickness (at center of 12, fig. 6); a second lens (14) having a second thickness (at center of 14, fig. 6) different than the first thickness (fig. 6); and a frame (24) comprising: a lens opening (opening receiving 12,14) defined by an upper frame portion (upper portion of 24), a lower frame portion (lower portion of 24), a first lateral side portion (left side of 24), and a second lateral side portion (right side of 24), the lens opening (opening that receives 12,14) extending across both eyes of a wearer (fig. 2); and a groove (groove below A, see annotated fig.) surrounding the lens opening (figs. 2, and 6 or 8),  the first and second lens secured within the lens opening (figs. 2, and 6 or 8, paras. 41-43,45), and teaches the frame can be a flexible elastic material (para. 43); but doesn’t specifically teach the lenses being removable and therefore doesn’t specifically teach the groove configured to interchangeably receive and secure the first lens and the second lens within the lens opening.
Ring teaches a frame (12) for eyewear (figs. 1-3) that removably holds two separate coextensive lenses (each of 32) within the frame (figs. 1,2)(col. 2, lines 51-60, col. 3, lines 19-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the eyewear of Saylor such that each lens is removable in view of Ring in order to allow one or more lenses to be replaced in case of damage. The Saylor/Ring combined reference would allow the groove to interchangeably receive and secure the first lens and the second lens within the lens opening because each lens is removable.
Regarding claim 14, the Saylor/Ring combined reference teaches the groove (groove below A, see annotated fig.) comprises: a first lens receiving portion (groove between 15 and outer side of 24 that receives 12, arrow is drawn in annotated fig.) configured to receive the first lens (12), the first lens receiving portion defining a first receiving volume (volume of first lens receiving portion); and a second lens receiving portion (groove below B, see annotated fig.) configured to receive the second lens (14), the second lens receiving portion defining a second receiving volume (volume of groove below B), wherein the first receiving volume at least partially overlaps with the second receiving volume (see annotated fig, first receiving volume is a portion of the volume of the groove whereas second receiving volume is the whole volume of groove).
Regarding claim 15, the Saylor/Ring combined reference teaches the first lens receiving portion (groove between 15 and outer side of 24 that receives 12, arrow is drawn in annotated fig.) comprises: an outer groove wall (OGW, see annotated fig.) ; an intermediate groove wall (15) having a depth that is less than a depth of the outer groove wall (fig. 6); and a first platform (FP, see annotated fig.) extending between a first end of the outer groove wall  (bottom end of OGW) and a first end of the intermediate groove wall (bottom end of left side of 15) (fig. 6).
Regarding claim 16, the Saylor/Ring combined reference teaches the second lens receiving portion (volume of groove below B) comprises: an inner groove wall (INGW, see annotated fig.); the outer groove wall (OGW); and a second platform (FP2) extending between a first end of the inner groove wall (bottom end of INGW) and a second end of the intermediate groove wall (bottom end of right side of 15), the second end of the intermediate groove wall being positioned opposite the first end of the intermediate groove wall (on opposite sides of 15).
Regarding claim 17, the Saylor/Ring combined reference teaches the first lens receiving portion(groove between 15 and outer side of 24 (OGW) that receives 12, arrow is drawn in annotated fig.)  has a first depth (from top of OGW to FP) and a first width (width of FP), wherein the second lens receiving portion (groove below B, see annotated fig.) has a second depth (from top of INGW to FP2) and a second width  (from OGW to INGW), wherein the first depth (from top of OGW to FP)  is greater than the second depth (from top of INGW to FP2) (fig. 6), and wherein the first width (width of FP) is less than the second width (from OGW to INGW)(fig. 6, see annotated fig.).
Regarding claim 18, the Saylor/Ring combined reference teaches the groove wall (inner wall of 24 including 160) comprises one or more couplers (160) configured to mate with one or more coupling receivers (opening(s) in 14) located on the first lens or the second lens (para. 72, fig. 8).

    PNG
    media_image1.png
    764
    1403
    media_image1.png
    Greyscale

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley et al. (U.S. 20040025232).

Regarding claim 8, Hartley teaches 14 is formed of elastomeric material including a spring constant (elastic or Young's modulus) sufficient to accommodate a range of lens thicknesses, and teaches 20 can have a variable thickness (fig. 4C) but doesn’t explicitly describe that a shape of the groove varies along a length of the groove.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for a shape of the groove of Hartley to vary along a length of the groove  in order to accommodate the varied thickness of the lens.




Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley et al. (U.S. 20040025232) in view of Kobayashi (U.S. 20090100577).

Regarding claim 7, Hartley teaches 14 is formed of elastomeric material including a spring constant (elastic or Young's modulus) sufficient to accommodate a range of lens thicknesses, but doesn’t specifically teach a shape of the groove is constant along a length of the groove.
Kobayashi teaches a lens for eyewear having a uniform thickness due to easiness and cost of production (para. 80)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed 20 of Hartley so as to have uniform thickness in view of Kobayashi due to easiness and cost of production  (para. 80 of Kobayashi). The shape of the groove of the combined reference would be constant along the length of the groove to accommodate the uniform thickness of the lens.





Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor (U.S. 20120137414) in view of Ring (U.S. Patent No. 3505680) in view of Dean et al. (U.S. Patent No. 6463590).
Regarding claim 11, the Saylor/Ring combined reference fails to teach the one or more couplers are variably spaced along a length of the groove.
Dean teaches eyewear (fig. 4) wherein couplers (37) are variably spaced along the top of the frame of the headwear to as to be received in openings 38 of a lens so as to connect the lens (31) to the eyewear (col. 6, lines 11-15)(fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added couplers (160) along the sides of the top portion of the frame of the Saylor/Ring combined reference so as to provide variably spaced couplers in view of Dean in order to more securely hold 110 onto the headwear. 


Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor (U.S. 20120137414) in view of Ring (U.S. Patent No. 3505680) in view of Boinnard (U.S. 20180042773).
Regarding claims 9 and 12, the Saylor/Ring combined reference fails to teach the groove wall comprises one or more couplers configured to mate with one or more coupling receivers located on the first lens or the second lens,  wherein the one or more coupling receivers extend radially inwardly from an outer edge of the first lens and the second lens.
Boinnard teaches eyewear (100) wherein a googles frame includes one or more couplers configured to mate with one or more coupling receivers located on a lens (para. 31),  wherein the one or more coupling receivers (324A-I) extend radially inwardly from an outer edge of the lens (fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added one or more couplers to the groove wall of the Saylor/Ring combined reference and to have added one or more  coupling receivers to the first lens and the second lens, the one or more couplers configured to mate with the one or more coupling receivers, wherein the one or more coupling receivers extend radially inwardly from an outer edge of the first lens and the second lens in view of Boinnard in order to more securely attach the lenses to the frame.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732  

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732